 Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 1 of 9 PageID: 546



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
JOHN J. LAWLESS,                    :
                                    :
          Petitioner,               :    Civ. No. 19-16332 (NLH)
                                    :
     v.                             :    OPINION
                                    :
JOHN POWELL, et al.,                :
                                    :
          Respondents.              :
___________________________________:

APPEARANCES:

John J. Lawless
670597/688460-B
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302

     Petitioner Pro se

Jeffrey H. Sutherland, Cape May County Prosecutor
Gretchen Anderson Pickering, Senior Assistant Prosecutor
Cape May County Prosecutor’s Office
4 Moore Road - DN - 110
Cape May Court House, NJ 08210

     Counsel for Respondent

HILLMAN, District Judge

     On June 29, 2020, this Court dismissed John J. Lawless’

petition for writ of habeas corpus under 28 U.S.C. § 2254 as

untimely under the Anti-Terrorism and Effective Death Penalty

Act of 1996 (“AEDPA”).     ECF No. 13.      The order granted

Petitioner a period of 30 days to submit arguments regarding

equitable tolling to the Court.       Id.    Petitioner timely
 Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 2 of 9 PageID: 547



submitted his arguments as well as a motion for the appointment

of counsel.   ECF No. 14.    Respondent John Powell, Administrator

of South Woods State Prison, opposes both requests.          ECF No. 15.

     For the reasons that follow, the motion for equitable

tolling and the appointment of counsel will be denied.           The

petition will be dismissed with prejudice, and no certificate of

appealability will issue.

I.   BACKGROUND

     The facts of this case were recounted below and this Court,

affording the state court’s factual determinations the

appropriate deference, 28 U.S.C. § 2254(e)(1), reproduces the

recitation of the facts as set forth by the New Jersey Superior

Court Appellate Division in its opinion denying Petitioner post-

conviction relief (“PCR”):

     In September 2009, defendant attended a gathering of
     motorcyclists.    While at the gathering, defendant
     consumed twelve beers. He then began to drive home. As
     he was driving, he blacked out, crossed the centerline
     of the roadway, and struck an oncoming car. The driver
     of the other car died. The driver’s wife and daughter,
     who were passengers, were both injured. Defendant had
     previously been arrested for driving while intoxicated
     seven times and convicted of that offense four times.
     At the time of the accident, his license was suspended.

     In September 2010, defendant pled guilty to first-degree
     aggravated   manslaughter,   N.J.S.A.  2C:11-4(a),   and
     driving while intoxicated, N.J.S.A. 39:4-50.          At
     sentencing, the trial court found no mitigating factors
     and four aggravating: factor two, N.J.S.A 2C:44-1(a)(2)
     (gravity and seriousness of harm); factor three, N.J.S.A
     2C:44-1(a)(3) (risk of re-offending); factor six,
     N.J.S.A 2C:44-1(a)(6) (prior criminal record); and

                                    2
 Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 3 of 9 PageID: 548



     factor   nine,    N.J.S.A   2C:44-1(a)(9)  (need  for
     deterrence).   Defendant was then sentenced to thirty
     years in prison subject to the No Early Release Act
     (NERA), N.J.S.A. 2C:43-7.2.

State v. Lawless, No. A-4742-16, 2019 WL 178147, at *1 (N.J.

Super. Ct. App. Div. Jan. 14) (per curiam), certif. denied, 213

A.3d 185 (N.J. 2019).

     Petitioner appealed to the Appellate Division on December

22, 2010, arguing that his sentence was excessive.          ECF No. 6-7.

The Appellate Division vacated the sentence and remanded to the

trial court.    ECF No. 6-8; State v. Lawless, 32 A.3d 562 (N.J.

Super. Ct. App. Div. 2011).      The New Jersey Supreme Court

affirmed this decision on July 22, 2013.        State v. Lawless, 70

A.3d 647 (N.J. 2013).     The trial court resentenced Petitioner on

August 29, 2013 to twenty-four years in prison with the 85% NERA

disqualifier.    ECF No. 6-12.    Petitioner appealed to the

Appellate Division on October 7, 2013.        ECF No. 6-13.     He

submitted an amended notice of appeal on October 21, 2013 to

reflect the date the amended judgment was entered, September 10,

2013.   ECF No. 14.

     On August 21, 2015, the Appellate Division affirmed the

twenty-four-year sentence.      State v. Lawless, No. A-0830-13,

2015 WL 5009218 (N.J. Super. Ct. App. Div. Aug. 21, 2015); ECF

No. 6-18.   The New Jersey Supreme Court denied Petitioner’s

request for certification on November 25, 2015.          State v.


                                    3
 Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 4 of 9 PageID: 549



Lawless, 127 A.3d 699 (N.J. 2015); ECF No. 6-20.          He did not

file a petition for writ of certiorari with the United States

Supreme Court which was due no later than February 23, 2016, or

90 days after the decision of the highest state court on direct

appeal.   ECF No. 6 ¶ 22.

     Petitioner filed his PCR petition in the Law Division on

April 8, 2016.    ECF No. 6-21 at 3.     On March 29, 2017, the PCR

court held that Petitioner had filed his PCR petition after the

permissible five years from the November 12, 2010 judgment of

conviction and that he had not demonstrated excusable neglect.

ECF No. 6-23 at 13 (citing N.J. Ct. R. 3:22-4; N.J. Ct. R. 3:22-

12(a)(1), (c)).    Petitioner filed a motion to file a notice of

appeal as within time on July 11, 2017.        ECF No. 6-25.     The

Appellate Division affirmed the PCR court’s decision that

“Defendant’s PCR petition was time-barred and otherwise lacked

merit.”   State v. Lawless, No. A-4742-16, 2019 WL 178147, at *1

(N.J. Super. Ct. App. Div. Jan. 14, 2019); ECF No. 6-26 at 2.

The New Jersey Supreme Court denied certification on July 11,

2019.   State v. Lawless, 213 A.3d 185 (N.J. 2019); ECF No. 6-28.

     Petitioner filed the instant petition for writ of habeas

corpus under 28 U.S.C. § 2254 on August 5, 2019.          ECF No. 1.

The State filed a motion to dismiss arguing the petition was

untimely because it was filed more than one year after

Petitioner’s conviction became final.        ECF No. 6.    This Court

                                    4
 Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 5 of 9 PageID: 550



agreed, noting that it was bound by the state courts’

determination that the PCR petition was not timely filed.           ECF

No. 12 at 9-10.    “Because the state courts clearly ruled that

Petitioner’s PCR petition was untimely, it was not properly

filed within the meaning of AEDPA.”       Id. at 10; see also 28

U.S.C. § 2244(d)(2).

      The Court provisionally granted the motion to dismiss but

gave the parties additional time to submit arguments on the

application of equitable tolling.       Petitioner argues he should

receive the benefit of equitable tolling because he relied on

the advice of counsel and prison paralegals in “that it was

impermissible [to file the] first PCR until completion of

resentencing, because a party is not allowed to be in two

different court with same matter at same time . . . .”           ECF No.

14 at 2.   He requests the appointment of counsel in order to

amend his petition.    Id.

II.   DISCUSSION

      The Court has already determined that Petitioner did not

file his § 2254 petition within the AEDPA’s one-year statute of

limitations.   The only question remaining is whether the Court

should equitably toll the statute of limitations under the

circumstances.

      “Generally, a litigant seeking equitable tolling bears the

burden of establishing two elements: (1) that he has been

                                    5
 Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 6 of 9 PageID: 551



pursuing his rights diligently; and (2) that some extraordinary

circumstance stood in his way.”       Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005).    In analyzing whether the circumstances faced

by Petitioner were extraordinary, “‘the proper inquiry is not

how unusual the circumstance alleged to warrant tolling is among

the universe of prisoners, ... but rather how severe an obstacle

it is for the prisoner endeavoring to comply with AEDPA’s

limitations period.’”     Ross v. Varano, 712 F.3d 784, 802-03 (3d

Cir. 2013) (emphasis omitted) (quoting Pabon v. Mahanoy, 654

F.3d 385, 400 (3d Cir. 2011)).

       Petitioner argues the Court should apply equitable tolling

because he is a high school dropout who relied on the advice of

counsel and prison paralegals.      ECF No. 14 at 1-2.      Petitioner

asserts he was informed that he could not file his PCR petition

until his resentencing was complete.        Id. at 2 (citing N.J. Ct.

R. 3:22-6A(2)).    He states he should be assigned counsel and

permitted to amend his petition because he received ineffective

assistance of counsel, excusing any procedural default.            Id. at

3-4.

       Petitioner has not shown that extraordinary circumstances

prevented him from filing a timely habeas petition.          The

relevant period is between February 23, 2016, when his




                                    6
    Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 7 of 9 PageID: 552



conviction became final for purposes of AEDPA, 1 and February 22,

2017 when the AEDPA period expired.          Petitioner does not address

this time and only argues that he was told that he could not

file his PCR proceedings until he completed his appeal of his

resentencing.

       Petitioner appears to be arguing that he could not file his

habeas petition until he completed the PCR proceedings.

Generally, a federal habeas petition is not filed until state

post-conviction proceedings are complete due to the need to

exhaust state court remedies, but the “procedural conundrum” of

being required to exhaust state court remedies before filing a §

2254 petition does not warrant equitable tolling.             See Darden v.

Sobina, 477 F. App’x 912, 918 (3d Cir. 2012).            For timeliness

purposes, what matters is when the AEDPA period began and

whether there was a properly filed post-conviction petition

pending in state court to pause the AEDPA period.             A “garden

variety claim of excusable neglect, such as a simple

miscalculation that leads a lawyer to miss a filing deadline,




1
 Petitioner discusses at length his belief that the statute of
limitations should have started after his appeals of the
resentencing were complete. ECF No. 14 at 4-6. For AEDPA
purposes he is correct, and the Court’s determination that his
conviction was not final until February 23, 2016 accounts for
this requirement. It is not for this Court to decide when the
five-year period for filing a PCR began because the state courts
have already made that determination as a matter of state law.

                                       7
 Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 8 of 9 PageID: 553



does not warrant equitable tolling.”        Holland v. Fla., 560 U.S.

631, 651–52 (2010) (internal quotation marks omitted).

       The Supreme Court recognized that “a petitioner trying in

good faith to exhaust state remedies may litigate in state court

for years only to find out at the end that he was never properly

filed, and thus that his federal habeas petition is time

barred.”   Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005)

(internal quotation marks omitted).       However, it declined to

apply equitable tolling in these situations, stating that “[a]

prisoner seeking state postconviction relief might avoid this

predicament . . . by filing a ‘protective’ petition in federal

court and asking the federal court to stay and abey the federal

habeas proceedings until state remedies are exhausted.”           Id.

(citing Rhines v. Weber, 544 U.S. 269, 278 (2005)).          “A

petitioner’s reasonable confusion about whether a state filing

would be timely will ordinarily constitute ‘good cause’ for him

to file in federal court.”      Id.

     Petitioner has not shown extraordinary circumstances

prevented him from filing a timely § 2254 petition.          Because he

has not shown why he could not have filed a protective petition

while exhausting his state court remedies, the Court will not

equitably toll the statute of limitations.         The petition will be

dismissed with prejudice.     The motion for counsel will likewise

be denied.

                                      8
 Case 1:19-cv-16332-NLH Document 17 Filed 01/13/21 Page 9 of 9 PageID: 554



     AEDPA provides that an appeal may not be taken to the court

of appeals from a final order in a § 2254 proceeding unless a

judge issues a certificate of appealability on the ground that

“the applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).       The Supreme

Court held in Slack v. McDaniel that “[w]hen the district court

denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a COA should

issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was

correct in its procedural ruling.”       529 U.S. 473, 484 (2000).

     This Court will deny a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the petition as untimely is correct.

III. CONCLUSION

     For the foregoing reasons, the motion for equitable tolling

will be denied.    The petition will be dismissed with prejudice

as untimely.   No certificate of appealability will issue.

     An appropriate order will be entered.




Dated: January 13, 2021                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.


                                    9
